DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sura et al. (2020/0,151,028) in view of Bachmutsky et al. (2019/0,141,536) and further in view of Chapman et al. (2019,0227,850).
Sura teaches a method and system (abstract) in distributed computing (background, summary and claims; Paras. 14-36) with heterogeneous devices (Para. 38, 46) including IoT (Para. 48).  Parallel computing is performed for later combination (Paras. 53-56) through some partitioning (Paras. 58-64, 70-71) in a machine learning environment (Para. 72) using thread tracking (Paras. 73-75) and that includes gradient descent (Para. 76, 80-86) that includes rate tracking (Para. 82).  Sura also teaches the usage of waiting time (Paras. 76-78).
Sura does not expressly disclose the usage of uplink and downlink rates.  Bachmutsky teaches a method and system (abstract) in the analogous art (background, summary and claims) that includes this limitation (Paras. 88-91, 129) in an MEC environment (Paras. 27-28).  At the time the invention was made, one of ordinary skill in the art would have added Bachmutsky in order to provide improvements to cloud responsiveness (Paras. 3-4).
Sura and Bachmutsky do not expressly disclose the usage of partial gradient summations.  Chapman teaches a method and system (abstract) in the analogous art (background, summary and claims; Paras. 18-21) that includes distributed computing (Paras 22-25) via iterations (Para. 33, 41-44) that includes the addition of gradients (Paras 46-48).  At the time the invention was made, one of ordinary skill in the art would have added Chapman in order to provide improvements in distributed computing (Paras. 2-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445